Title: To James Madison from Daniel Carroll, 28 October 1787
From: Carroll, Daniel
To: Madison, James


Dear sr.,
Near Geo: Town Oct 28th. 1787
Yr. favor of the 17th Instant came to hand Yesterday. Since my return I have been so engag’d, particularly by attending on an aged sick parent, that I have not been in the way of obtaining any intelligence to be depended on, untill last monday when I saw General Washington at a meeting of the Potomack Compy. The information from him was pleasing; Docr. Stuart, Representative for Fairfax, writes to him from Richmond, that their was a full House the 1st day; & that he did not find a Member, but what appeard to be in favor of the New Govt., except Patrick Henry, who was reserv’d, but express’d sentiments in favor of recommending a Convention. I shall not add on this subject, as you will certainly have information directly from that quarter.
If the information I have receivd relating to this State can be depended on, every thing I hope will be right. Mr Carroll who waited for me, soon after saw Mr. Johnson, & sends me word that he is a warm friend. That Gentleman Mess Lee & Potts were chosen the following week representatives with a view principally of preventing Mischief and forwarding this great object. Mr Chace has I hear publishd a pr. under the Signature of Caution which indicates an adverse disposn. He has bound himself to propose a Convention; & if chosen of that Body will be bound to ratifye the proposed fœderal Govert; the impression in Baltimore being strong & general in favor of it.
The General informd me that Mr. Houston had call’d on him in his way to Georgia, & told him that Mr Yates (of the Co[n]vention) had declar’d himself a warm friend. Is this so?
Col. Mason had not sett off for the Assembly when I heard last: I overtook him & the Majr. on the road: By the time they had reachd within 9 Miles of Baltimore, they had exhausted all the stories of their youth &ca. and had enterd into a discusn. of the rights to the Western World. You know they are champions on opposite sides of this question. The Majr. having pushd the Col. hard on the Charters of Virginia the latter had just wax’d warm, when his Char[i]oteer put an end to the dispute, by jumbling their Honors together by an oversett. I came up soon after. They were both hurt—the Col. most so—he lost blood at Baltimore, & is well. Present my Comps. to Col. Hamilton & his Lady. I am, My dear Sir, with great esteem Yr. very Affte hble Servt.
Danl. Carroll
